July 14, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   EX PARTE TINA MARIE HARRINGTON

                              NO. 14-16-00059-CR

                     ________________________________

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.

      We order appellant, Tina Marie Harrington, to pay all costs expended in this
appeal.

      We further order this decision certified below for observance.